Title: To George Washington from William Heath, 28 July 1782
From: Heath, William
To: Washington, George


                  
                     Dear General,
                     Highlands, July 28. 1782.
                  
                  I was honored with yours of the 11th and have endeavoured to discharge the trust reposed in me.
                  Enclosed your excellency will find the proceedings of a general court-martial on lieutenant-colonel Badlam of the 8. Massachusetts regiment, and lieutenant Lamont of the invalid regiment.  Many other sentences I have passed upon; these extending to dismission from the service, I have thought it my duty to lay before your excellency.
                  A number of officers have been long detained on the general court-martial for the trial of major-general McDougal, and some who had urgent calls to make short visits to their families, have been prevented.  General Paterson has applied for leave of absence for ten or twelve days.  Lieutenant-colonel Smith, who early and repeatedly expressed the necessity of his going home, has also been disappointed; he wishes four or five weeks absence if consistent with the service.  I beg leave to submit their applications to your excellency’s consideration.
                  Nothing very remarkable has taken place during your absence.  Desertions of soldiers engaged for the war continue, or have rather encreased.  A steady old serjeant, corporal and three men have gone off from the 5. Massachusetts regiment; some of them have families;  it is thought they have gone to them, and that the service would be promoted by sending an officer after these and others.  I have thought it might be attended with good consequences, for unless something is done to bring the deserters back others will be prompted to follow them.  There are officers who would go, but decline doing it unless their expenses are borne: this I have no authority to promise, have therefore delayed the matter until your return.
                  It has been found that the light-infantry in the course of their duty on the lines, and laying out, greatly injure their heavy clothing; I therefore requested mr Brooks, the assistant clothier, to issue frocks to the five companies which last marched to the lines.  I ask your excellency’s candor for giving this order, which was from the necessity of the case, and I will hope it will meet your approbation.  The service would be greatly promoted if all the troops could now receive their summer clothing.  If there is not a sufficiency for the whole, as the light companies are most exposed to long and dusty marches, their being supplied will be equal as respects all the corps, and comfortable and convenient to the men.
                  Some small parties of very good recruits have arrived from Massachusetts.
                  There have been several desertions from the enemy.
                  The contractors for West-point and its dependencies have applied for a survey of the provisions designed for the reserves agreeable to the tenor of the contract, the United states being to guarantee them during the months of July, August and September, if they are in good condition.  I have appointed a survey for the purpose, with instructions; their report when handed in shall be laid before your excellency.
                  Several tents in the 2. Massachusetts regiment lately took fire by accident, by which several articles of clothing, some arms and accoutrements were lost.  The commanding officer has applied to have the clothing replaced: as your return was hourly expected, I have waved giving an order for this extra allowance of clothing until you arrived.
                  Major-general Knox has thought it necessary to send two brass field-pieces to the northward to replace the two now there which are out of repair, together with some ammunition, &c.  I have approved the measure.  A better state of affairs in that quarter, your excellency will probably have, than is in my power to communicate.
                  The troops at West-point are at present much pinched for provisions.  The contractors plead the embarrassments they labor under, in not being supplied with money.  I have the honor to be, With the greatest respect, Your Excellencys most obedient servant,
                  
                     W. Heath
                  
                  
                     P.S.  The proceedings of the court-martial on captain lieutenant Freeman, being just handed to me, I have enclosed them.
                  
                  
                     W.H.
                  
                Enclosure
                                    
                     
                        Sir,
                        Fishkill July 28th 1782
                     
                     Your favour of yesterday we recd—enclosing Genl Pattersons Complaint for want of Beef—We feel distressed that the Troops should suffer want—but it has been out of our power to prevent it—We made Contracts for a regular supply of Beef for that Post—but the person has failed us this past Week—We however expect the Beef Cattle in this day—we sent a small supply for yesterday & this day & have ordered down some Salt Beef for fear the Troops might again want.  We have been so often & so repeatedly disappointed in getting our Money from the Public that we are obliged to buy from day to day wherever a little Credit is to be had—We have from time to time informed Mr Morris of the necessity of being paid regular, & told him, that unless we were, it would be impossible to supply the Troops. We have now due a large Ballance for last month’s supplies and another Month almost out.  Mr Livingston sets out immediately to get more money if possible—if he gets it to hand your supplies will be regular—till that is the case you must not expect it.  Every thing on our part shall be done that is possible.  We are with great respect, Sir, your most obedt & very hbl Servt
                     
                        Sands Livingston & Co.
                     
                  
                  
               